     Case 5:18-cv-01125-SP Document 126 Filed 11/27/19 Page 1 of 5 Page ID #:3813




 1   Rachel Steinback, SBN 310700
     LAW OFFICE OF RACHEL STEINBACK
 2   P.O. Box 291253
 3   Los Angeles, CA 90029
     (t) 213-537-5370
 4
     (f) 213-232-4003
 5   (e) steinbacklaw@gmail.com
 6
     Carol A. Sobel, SBN 84483
 7   Monique A. Alarcon, SBN 311650
 8   LAW OFFICE OF CAROL SOBEL
     725 Arizona Avenue, Suite 300
 9   Santa Monica, CA 90401
10   (t) 310-393-3055
     (e) carolsobel@aol.com
11
     (e) monique.alarcon8@gmail.com
12
13   Attorneys for Plaintiffs
     (Additional Counsel on Following Page)
14
15
                       UNITED STATES DISTRICT COURT
16
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
17
18   Rivera Martinez, et al.,                 Case No. 5:18-cv-01125-SP
19
                     Plaintiffs,              DECLARATION OF SERVICE OF
20
                                              NOTICE OF MANUAL LODGING
21        v.                                  OF EXHIBIT 42 AND 44.
22
     The Geo Group, Inc., et al.,
23
24                  Defendants.               Action filed: May 29, 2018
25
26
27
28

                                    PROOF OF SERVICE
Case 5:18-cv-01125-SP Document 126 Filed 11/27/19 Page 2 of 5 Page ID #:3814
     Case 5:18-cv-01125-SP Document 126 Filed 11/27/19 Page 3 of 5 Page ID #:3815




 1                                    PROOF OF SERVICE
 2                           UNITED STATES DISTRICT COURT
 J           I am a resident of the aforesaid county,   State of California;   I am over the
 4   of   18 years and   not aparty to the within action; my business address is 11543 W.
 5   Olympic Boulevard, Los Angeles, CA 90064.
 6               On November 27. 2019. I caused the service of the foregoing
     document(s) described as:
 7

 8         o Compact Disc with Exhibits 42 & 44
 9
           o Notice of Lodging
10   on the interested party(ies) in this action addressed as follows:
l1
                   Susan E. Coleman
I2                 Carmen M. Aguado
l3                 Burke, Williams & Sorensen, LLP
                   444 South Flower Street, Suite 2400
T4
                   Los Angeles, CA 90071-2953
15

I6
     X           IBY FEDERAL EXPRESSI I caused such document to be delivered
I7   by Federal Express Overnight Delivery.
18                 [BY EMAIL] I caused the above document to be delivered by email
t9   to the below email address (es).
20                 [FEDERALI I declare that I am employed in the office of a member
2T   of the bar of this court at whose direction the service was made.
22
23           I declare under penalty of perjury under the laws of the State of Califomia
24   that the foregoing is true and correct.
25
26           Executed on                            at Los Angeles, California.

27
28
                                                a         s


                                                    1

                                        PROOF OF SERVICE
Name &Case
      Address:
           5:18-cv-01125-SP Document 126
                                     124 Filed 11/27/19
                                               11/26/19 Page 4
                                                             1 of 5
                                                                  1 Page ID #:3816
                                                                            #:2945
 Monique A. Alarcon (311650)
 Law Office of Carol A. Sobel
 725 Arizona Ave. Suite 300
 Santa Monica, CA 90401


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
                                                          CASE NUMBER:
 Omar Arnoldo Rivera Martinez, et al.
                                                                       Case No. 5:18-cv-01125-SP
                                           PLAINTIFF(S)
                           v.
 The GEO Group, Inc., et al.                                        NOTICE OF MANUAL FILING
                                                                          OR LODGING
                                         DEFENDANT(S).

PLEASE TAKE NOTICE:
       Pursuant to Local Rule 5-4.2, the following document(s) or item(s) are exempt from electronic filing,
and will therefore be manually     Filed ✔ Lodged : (List Documents)
 Exhibit 42 (Voicemail from Lieutenant Barry Belt to Attorney Nicole Ramos)
 Exhibit 44 (Audio recording of Plaintiff Martinez)




Reason:
      Under Seal
      In Camera
✔     Items not conducive to e-filing (i.e., videotapes, CDROM, large graphic charts)
      Per Court order dated:
      Other:




 November 26, 2019                                           Monique Alarcon
Date                                                        Attorney Name
                                                            Attorney for Plaintiffs
                                                            Party Represented


Note: File one Notice of Manual Filing or Lodging in each case, each time you manually submit a document(s).
G-92 (05/15)                            NOTICE OF MANUAL FILING OR LODGING
Case 5:18-cv-01125-SP Document 126 Filed 11/27/19 Page 5 of 5 Page ID #:3817
